        Case 3:19-cv-00397 Document 33 Filed on 04/23/21 in TXSD Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                               GALVESTON DIVISION

ABS-CBN CORPORATION, et al.,               §
                                           §
         Plaintiffs,                       §
                                           §
V.                                         §   CASE NO. 3:19-cv-00397
                                           §
ANTHONY BROWN,                             §
                                           §
         Defendant.                        §

       PLAINTIFFS’ MOTION FOR LEAVE TO EXCEED THE COURT’S 30-PAGE
         LIMIT ON PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION TO
               VACATE OR SET ASIDE DEFAULT JUDGMENT AND
                     MEMORANDUM OF LAW IN SUPPORT

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

         Plaintiffs ABS-CBN Corporation, ABS-CBN Film Productions, Inc. d/b/a Star

Cinema, and ABS-CBN International (collectively, “ABS-CBN” or “Plaintiffs”) file this

Motion for Leave to Exceed the Court’s 30-Page Limit on Plaintiffs’ Response to

Defendant’s Motion to Vacate or Set Aside Default Judgment and Memorandum of Law

in Support (“Motion”), and would respectfully show the Court as follows:

                        I. RELEVANT FACTS AND ARGUMENT

         1.     On December 5, 2019, ABS-CBN filed this action against the defendant,

Anthony Brown (“Defendant”), pursuant to Section 705 of the Federal Communications

Act of 1934, as amended, (“Communications Act”) (47 U.S.C. § 605), and the Lanham

Act (15 U.S.C. § 1114), for using counterfeits and infringements of ABS-CBN’s

registered trademarks in connection with his illegal promotion and sale of “Smart” TV


                                           1
	  
       Case 3:19-cv-00397 Document 33 Filed on 04/23/21 in TXSD Page 2 of 4




boxes that have been designed or modified to circumvent ABS-CBN’s encryption

technology to enable his customers to unlawfully intercept and access ABS-CBN’s

copyrighted programming without compensating ABS-CBN. See Complaint [Dkt.1].

        2.    On February 25, 2020, a default was entered against the Defendant for

failing to answer or otherwise appear in this case. See Clerk’s Entry of Default [Dkt. 13].

        3.    On August 12, 2020, ABS-CBN filed its Motion for Entry of a Final

Default Judgment and Permanent Injunction Against Defendant, and Memorandum of

Law in Support (“Motion for Default Judgment”) [Dkt. 19], and Appendix in Support of

[the Motion for Default Judgment] (“App. to MDJ”) [Dkt. 20]. In its Motion, ABS-CBN

requested permanent injunctive relief, and statutory damages under both the

Communications Act (47 U.S.C. § 605(e)(3)(C)(i)(II)) and the Lanham Act (15 U.S.C. §

1117(c)).

        3.    On January 6, 2021, the Court held a hearing on the Plaintiffs’ Motion for

Default Judgment by telephone. The Defendant called in and participated in the hearing.

Thereafter, on January 8, 2021, the Court entered a Permanent Injunction (“Injunction”)

[Dkt. 26] in which the Court, among other things, found that ABS-CBN’s allegations

against the Defendant were deemed admitted by his default, and enjoined the Defendant

from engaging in certain acts or omissions.

        4.    On March 5, 2021, the Court entered a Default Judgment [Dkt. 29]

awarding ABS-CBN, among other things, total statutory damages in the sum of

$1,600,000.00, consisting of $100,000.00 in damages under the Communications Act and

$1,500,000.00 in damages under the Lanham Act.

                                              2
	  
          Case 3:19-cv-00397 Document 33 Filed on 04/23/21 in TXSD Page 3 of 4




           5.      On April 2, 2021, the Defendant filed a Motion to Vacate or Set Aside the

Default Judgment (“Motion to Vacate”) [Dkt. 31].

           6.      ABS-CBN is contemporaneously filing with this Motion, its Response to

the Defendant’s Motion to Vacate (“Response”).

           7.      ABS-CBN has tried in good faith to be concise and keep the size of its

Response within the 30-page limit set by this Court, while properly presenting and

supporting its claims. However, the date of execution, signature block, and certificate of

service extend to the 31st page.

           8.      Accordingly, to the extent necessary, ABS-CBN respectfully requests leave

to exceed the Court’s 30-page limit, and respectfully submits that granting this Motion is

in the interest of justice, and will not prejudice the Defendant.

                                    II. PRAYER FOR RELIEF

           For these reasons, ABS-CBN respectfully requests that the Court enter an Order
granting this Motion, and allowing ABS-CBN’s Response to exceed thirty (30) pages.
           	  




       (date of execution, signature block, and certificate of service are on the following page)




                                                   3
	  
       Case 3:19-cv-00397 Document 33 Filed on 04/23/21 in TXSD Page 4 of 4




Dated: April 23, 2021
                                          Respectfully submitted,

                                          BY: s/Steven M. Abbott
                                               Steven M. Abbott
                                               State Bar No. 00797825
                                               Federal I.D. No. 9027
                                          Attorney-in-charge for Plaintiffs
                                          ABS-CBN Corporation, ABS-CBN
.                                         Film Productions, Inc., and ABS-
                                          CBN International
                                          510 Bering Drive, Suite 300
                                          Houston, Texas 77057
                                          Telephone: (713) 467-1669
                                          Facsimile: (713) 467-4936
                                          E-mail: abbottsteven@hotmail.com




                             CERTIFICATE OF SERVICE

       I hereby certify that on this 23rd day of April, 2021, a true and correct copy of the
above and foregoing document was duly served upon the Defendant through his counsel,
Anissah Andang, a known user of the Court’s ECF system, through the electronic filing of
this document.

                                                 s/Steven M. Abbott
                                                 Steven M. Abbott




                                             4
	  
